{¶ 15} I concur in the majority's disposition and, in general, with its analysis of Appellant's sole assignment of error. I write separately only to note I am not persuaded, as is the majority and the Tenth District Court of Appeals, the statute does not require the victim to actually experience mental distress. *Page 6 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Ashland County, Ohio, is affirmed. Costs to appellant. *Page 1